Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, claim 18 or claim 19, in particular, a conduit cleaning device (or an apparatus for use in cleaning an associated conduit) comprising: a body comprising a forward portion comprising a neck (as recited in claims 1 and 18), and a rear portion comprising a hose fitting adapted for connection to an associated hose; said body comprising a main flow passage that extends through said hose fitting, through said central portion, and into said neck (as recited in claims 1 and 18); a centering device secured to said body, said centering device comprising a core and a plurality of fins that project outwardly from said core, said core of said centering device comprising a mounting bore that extends therethrough, wherein at least part of said hose fitting is located within said mounting bore of said core and an annular space is defined between said hose fitting and an inner surface of said mounting bore of said core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Sieburg, Sladden, Pletcher, Latall, and Nolan et al. are pertinent to various conduit cleaning devices having hose fittings adapted for connection to a hose for fluid supply.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723